Case 3:20-0f) 9237 RONCA fDodumnbet ar Hled10/14/20 Page 1 of 12

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE S222 DISTRICT OF eee A

(chied) ju “chad s. olulearke r- Garhey
= = 7 Case: 1:20-cv-02979 JURY DEMAND
Full Name of Plaintiff Inmate Number : Assigned To : Unassigned

Assign. Date : 10/14/2020
Description: Pro Se Gen. Civ. (F-DECK)

 

v.
Hone l _ SWd NMI : (VW) Demand for Jury Trial
Name of Defendant 1 : (__) No Jury Tal Demand

Tigean) L. lew

 

Name of Defendant 2
us Avériay Geyeral vyder xyepe (NENT passer
Name of Defendant 3 ( : D8 USC y (2 \ 5 (3)

— a 8,
The Ohi C2 f SN 4AHAS
Name of Defendant 4

 

Name of Defendant 5

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

I. NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.

 

_ — Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants) eS L |

Vv. Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 ~ CONSE / C dd aL2a
(1971) (federal defendants) y

Vv. Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the

United States

Page 1 of 6
Case 3:20-cv-02378-RDM-CA Document1 Filed 10/14/20 Page 2 of 12

ADDRESSES AND INFORMATION
PLAINTIFF

null Kea dor Garhey fu sabvall 5:

 

Name (Last, First, M1)
Ne foc 31761 fd, 23408-0132
Inmate Number ;
Us fi. (2c burg pA.
Place of Confinement
» how [OCS pan
ses

lowoxburg, Ph. [72PIZ

City, County, State, ‘Zip Code

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:
SWaNN re Pe L

Name (Last, First) . ;

baraleaal special is7 [c lend] us Joy,
Current Job Title ( %

le Bev 222 bewdimiv Frayklow SiaZia!
Current Work Address _

(ler ei mgten Dc. food
City, County, State, Zip Code

Page 2 of 6
Case 3:20-cv-02378-RDM-CA Document1 Filed 10/14/20 Page 3 of 12

Defendant 2:
lewis  Tiecawy L.

Name (Last, First)

Pa raloaal apde —al ree (le rk dal mca. Ore. US Cours
Current Job ile

ove ColUpbia Circle wt. Koon Y-2¢0

Current Wark Address

(NéshWVavenl. D.C. 2a594¢Y
City, County, State; Zip Code

Defendant 3:
Genera U.is. ARE rAfey
Name (Last, First) f
is AGrivey, benwtal lus Gave. ntnaaad)
Current Job Title ( .
Us. fords. 4ASo pA. Ave. fl)
Current Work Address
lea shag Ten. Jc pOS30
City, County, State;Zip Code

Defendant 4:
—_——
S7a ks Unied
Name (Last, First)
Us . Gove pV mel
Current Job Title

lis. fow VSo PA. Ave Al.
Current Work,Address

(Da ch INO TeN : JL. SOS3O
City, County, State, Zid Code

Defendant 5:

 

Name (Last, First)

 

Current Job Title

 

Current Work Address

 

City, County, State, Zip Code
Page 3 of 6
Case 3:20-cv-02378-RDM-CA Document1 Filed 10/14/20 Page 4 of 12

I. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.
Ons. ha 5 Sf Ala Tv. CLE C2 OL (Ss CLs, Luashe| ype ns
fc. Be Zhwon VWawuaar [. BIR6 Y paw 2 pré rahi»
LQ. 2are & Coyle Aurni4

B. On what date did the events giving rise to your claim(s) occur?
onder [. BM Y SY pte rhe LG SO25
y
Cy CL a Leaciiaig Je Alea G-F- -“2)

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

Hope | Sloa vA SO, (EEG My Loss fare (Ay orig

Cage Ae. roniw son bile U wider che Divectleen

or yA CS Ariaciey Ge vera Y¥ QT ca Unive dt
STAs Co Saag gle" CO hess fecle ral rar? bbs
bodksle Wives tagly = aubde<7mo Conhe, ze jumiveyt
Ls nae iS _ Sé sus gy orker Lhe. Sie cab oe OUP: 2s.
<bille ns LAL fod Leas, & A lis f a oFke

Atxphzs Vireo la ZEOn's (za\_, axaecle Leuk ¢ 7 ACCESS

 

5 ae
See (2NO MULAN CE fages _

 

 

 

 

 

 

 

Page 4 of 6
Case 3:20-cv-02378-RDM-CA Document1 Filed 10/14/20 Page 5 of 12

Iv. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

[8ST pyek Apunidtus Ly Z Keyl Z5 fo YACEESS
ri Lets Aor foAwss by (ECA) teres 28

a

 

2 oh Cy Jah Awe nid paode Crvel caused

Dont hep Me Deni al = piodital SY p ySccal
PA aU TES

 

[TQ [ L( rh Arar ut CO heli pic J kahE

 

[sTQ [Yc

 

 

 

V. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

Bote pu rag TH [=e REV (a Jreve . toad Fac? R-tlep
LAr Kv teeT Sry duries unStec ere D. naiiye Relimous
yiclaticNS .9 fewt ol of (F-5-¢ Az\ MecesS =

VI. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money. .

@ Li OOO ,agn ' Cask. A Sike, Stu million |

Q xwdu Nelions  hecorm 7k udeetal Cn naplatyZ process.

@znSvNCTAN CT boeorm 2s usc § MIX (4\

A) ZN OUNCE eH (2 hegorm Pre fess (ene prstcenhuct
Cerp lai VT bpeeess Page 5 of 6
Case 3:20-cv-02378-RDM-CA Document1 Filed 10/14/20 Page 6 of 12

VI. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose. Y= bes? Cor py Ke Mosotledlge

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

(clei AA chagh 3 3S cttJ| feache er hey
Signature of Plaintiff

PLE -25
Date

Page 6 of 6
REGAIN EOS SABRE FROIN CORES Page. Leg

Q\\| CoutZs Abus Ma US ae HLI(S@. AS fh Fexiestodal
| berries. Ce Try peu we he f-bap ee over Led. Bployeds
| poll (NA Dkirds (a {{tisig\ C2nfOreSS Chose fo. gree C
lA thow Ser av A ft<tus’ 7%. Zhe Abs urdi Ty _wtile_
H ae as beyeure (Ex gral (28 Oo ans. On. AGT
tt le ld er dhe u (al be lan/sicle. r (Hen fF fake Oh ng
Ge he Ls LM Mn We NO PAN Tr eo LadnnS Ge Uses 7: nply
shut Gerbey oul of Gurt, Avd At AAT Teapratl
L fecal Bp en ZT ‘bee ORL Zhe (A582 OF CES lent MiooatS
Loe Cen peine pawl Sf Zhe. Dans rs fe faces (ithiel
LS 7h same uilew (Tact béspentclers). (wpede Hes
| Clodpas S¢ Prov ide Him ple pales
They Tha. (ase Ger bey Za SUE.

(0\| portal of Proper ~Zinily gleucana TeaZpan T
Se reews l Plath 6NG A x _€ ye s Fay Kea Pring
| Blivdness qa a0 AL £ecessrve Legh Ting Ae

| Supers pa PALG LBM AS pes 2 A 2AM AAW Blades
| : ~

en | Fills Hn aU Tes $f hem cep bunk Lil be Hes :
i Chiewte pisabjli Ges Preven Z Hom From Clb i

(0) pssau(Z%_pMNile Aviher Tes Fat © bleep Hem
| aofe Y feb Se. DESC live frocess AGA HS r eae

CT Coven 10 wl UP

id), berg fep vo “Hy Calls Ch ZA AG DSESS LES (stile
| SUPRe cing Sércous pidrcal Condi Tes SF SGygl
| Far cf oe. prerlee NAAN AG FA Keten as
Case 3:20-cv-02378-RDM-CA Documenti1 Filed 10/14/20 Page 8 of £2

(2) | Det 7 bora LxgpaS SES za loyid SS,

|| pl tssues Gerben Wold pol i fC ALF, Ee

Aes chem s. eger Awa Gute Abusing $f USO)
ff. me of, med if oh “ff i Ney

|| <¥ fel heels SAU ene A Ta. OUC ALL pe NY

LMA NVEN TC Sarge CS. ee.

(Maclaw vsshelbm 21¢ K3d (48, Jaa Beh Ctr, BoceZ)
4 Pac Te LN OF fe CO wd ot Ev bei, e lg che [Helrteed
Cf Sé Craw Phys ical hal elu CTES Cr Jeadh ;

lAsSenviiw VS US Lifizenshsp= (Arde SEEMS PF,
if 2d. lO6¢, (074 bc Cor PAs

| Melal LW vial Aha. (fad Ment. Daw ge rt Ekec ¢p Co end
eo 3/¢ 3° S. SATS feed gy Pepales iF eAL hanger
|Aes@dl Ar zie kefevan 7 Cop ral Fecal fotnZ
Willams Vs .ferame yes Fad MR2. ULE Gkictr. 23]
sbrahimn. V5. Di. 3 Lzd. 3,6 Oe stim sad

Abdul Akhbar, Vs .fac elvie 23? Psd, 307. G feu Zeal)
Gibbs vs Crass eo F3A. U2, Ubb-67 4 Cir L722)

| =< Gb wily Sal sey  Zhy 2k bec

|| = (For 43 ALE fEeTR, OU cy FRUS. Seek leave
| Ce. proc4eecl x yep ayer 3/E| 59)

é hem wheels oll fea Zer~ bo nbey
pi ~ foc BH fed. 224s ~-GLS (
Usp burwbheure, Pe Bex (eco

leis burg, PA ZEST.
Case :20-c¥-02378-RDM-CA Paagerenes Filgd Apual2g- Page 9 of * age / a |

_ Sloann) 4 lewrs Ace puerk=wg ragerher COLIN
(SECUEN EE OF A bale rw Ce me conducts) Co.
impede | fécle ral Zor’. Chief tins cf Seubseauen ©

| UT Access.

U\.) Shiawa 7s Awe / y rer faTec nv poy (rel
SZanda ral fecm ont Clatrs Sen C To. JHE US,
DO. S21 Falsel y Clatm NB = A al Nee MM afile A
Chaim foro T Cerlacn. When (MP hE 0, Eetiehn .
Trae Mave. peluw é he last Cow clainad.
see sévera edecTrews Sivee Yana ry |, 202d,
| Lorch Zpg- [Was Cc hocenl fated OG-@e 20.

(a | 8%. by StlawN'S Clay atl Tho Dhar vis Cate ve
Opp: ce OF L134 (aucs. flas Ut scl KL! COVEN
| fg Cla pms Cr Ay o7her federal agency, she
L His Ne futher i Cy Zo pe pdol poss NC fy oe
H he MEN ES 7a 3 ClaginS~ = she ib’st ly

TAN 5 fer rh. Clacgras. fo rhe Apa rep Vice AREY.
LAs Reautred by fate.

laws
(Ns comply h2cause. SWAN A LIES. oT Je. The. Armouwe
= Claim foes fVeT fre her futhoroly fe Ch v
Za (Perce pe Ze) fe duce i by fhe Te.oTing py

LY Cleqm,

bs Pere : Though Zhe. AmouN[E = seek Are ommen/ly
Large ! They Are Amounts (©) feem fv) eyes. CHL

Physreal rvouh ves . Subtuma AV Cond )Ebens Qe oeKka pn
Paghts Vicla Tons (As Well As\ Fe racer Wg Men EB
Case 3:20-cv-02378-RDM-CA Document1 Filed 10/14/20 Page 10 % 12 a of L/

To rhe (v 7e9 rielies oe Ley. Goverypenl A468
LI Judie Tou SY 5 72 AS WorZh Likich. Te fue tS
 Preceless yar < piel SfaZe2 A sun Argh bul :

|| Ce Aa NA

=

H Ce Slack px Sup. Cér OLN ( So] 2 he Ca Av bade

| | (sy ters INSfad Cif Process 4G her, on

| TL AN SfREING Spr T3 fW Apprepr cate pespeycler,
 Kardwiwaly impeding mo beliegs Wien = sak pny
SUNS = ugh Z LM 1 A. Nupre.rical order YY r
LU TING A< flere. ©66 C00.c00'% GBKE Ste prillecd)

SWAany 1S US tng rkes hous Clatm teal « fail

LL Wolo. SWAN aseldS hat Clatms = sed
LU Directly Ce = pcan | FEC of U4. CoULEs
@ IT fhespeyxslde.d Te,
NEVE A Kespenl
(A Tian L. feusis is hecieving ™ TarZ Claims _
\| Even OMES LVM S ZI fT Os She. Ux foo. so
| S47 ly Wot Ever flocess/g [OST Cx Theor
| oe bbs C flax 7 on SURMME rly be Mie.

| where. Sinvee dawuaery |. Adee rho. Us. Noy. Meas
TONS Fer 6 OF fry SZanedard Fe rm 2s. more
Clams C Tipgany L lewis % ve ZAS aU te ey)

x fave MeT Le eved one Welice of Tha clat rs
being Recieved, Filed on Process.

 

W ere . pclsa . Siyce DEW UMTY l. Geo =. Have

fersowally frerl uf SZanclerd Ferrn @S TaLT

Clacms irect ly Co Tf RENY L. [etvis yee Have,
Case 3:20-cv-02378-RDM-CA Document 1 Filed 10/14/20 Page 11 of Pepe 35 Of Y

NT flecre yed x single NOTICE OFF Peciept
Wwilere., MoS _SWAEMM ST feldis Are Well N.
| CogeZt her 1h A Pe WZerw CL fers conte, veces} Y¥
lS Aa VA eal inSbad Ce CLAN SEEPS G fey
: Claims he dec her IM. Brien under er
_ Fed 30. Claims ; hel z= fell % SHG SUMS ____.
loriay 4 chew Wyle lewss Len 7. flecess
Som LS Simply Shuzo get Cul eed =
fe pleess. Te rhe (ET EA).om jssues hat
pepese frp SVEN o DAN GEES. Seryeus % offer _
| Dv y sical (NM OUMEeS, SU Hupdn lonid Eant3 ¥
A 1isCee orher Psqhis Viola Tews. V che recere
being SILaANN, letes The OS. Arervey General
LY UNived sms (LsSke ne he lover A Are Also
| Directly Respen ible fer Ao f BCP ‘ Res pe pysabi le _
For my fenias Fioxss OF Con fpIrNemenl,

| Jad cle YWS_- shel 36 fxd. JIHE, (O50 Bets ; Zee 3)
PAT. CL fee’S Zens ccls f= vicle IWC tly ef Jin (ke [ ,
Hood of SEéLrcdTs Phe Sica! (wo ry or plazh.

Asma VE. US CC zeuship ¢ cman Servs 287.

| sd. 106? lo74¢ QL. cir. 3018)

 fheldiwa thal a (meainenl fa ger Ace Crane

| Applies re rhe PaNGer Exes Zed AL Zhe fee (é VAN C-
Te. pol fecal len of Aclian Qk [NLCGEN,

williams Vs ferana DS FSA, 82 NF PRE, FAS)

Zhrahiom vs . Ae. 43 Fisd 3.6. b.6.C¢7. 200k)

Abdul -p¢ilbar vs Mekal vie 33? isd, 307 Biderr. Zee!)

Gahhs. vs.Loess. (60 F:3A 92, Ue-E7 (3rd cir. /¥eE)
Case 3:20-cv-02378-RDM-CA Document 1 Filed 10/14/20 Page Page Y oF Y

Lhe re . Not dally foes he pendants Actes fe rok Me
Ze Ewvdvre Tho. Lan rs & fe. eS £EL ose.

ce mapral fecal eink becermpe rag rhe (aus of

| ey CnidiGens o¢ leN eINOmreMC Tate Lecren
\Qattern ef ft Sconcluets | Ps Also AMELIE PNG ert

| [STH YR Ananduen 7 pighis Te ACESS

| Coe he. IE. Tie pr) Y Se bse UEN OY four KR. Usable

| Peretng ma Te Supper PA AmendnenT Vielaliers
|| oF Ja Mages . 2 -
\Elrad Vs. Byrves (2? US, 247. 323/72) -

A less ope A /8T7 Ames, Lietdlurs. fer Even painireal
| fe ciods or Time  UNOLES Gena. Aly Cons. CUTES.
Liftepacra ble (NOUt

Web Press Assw VS. 'STar? 422 US, 1227, 132X022).
| [87 PME ve PACE LING fre NO Thal OCOULS

Fach Passing jay iS rrreparreble.

Pas Y
(wich

x Gor bey rhe pe~erk JEM vd felse KE}
Reliug Saug LT
W & La. COO). « CR" “< (s My Sr fr Py i Pattee) holler S Cash /
(A Sv OUNCTION 6. Re corm zhe Dud Feial loreplaty bP PICESS
(3) IsvrowW MW en ren CO p ipo MN, a OSC >/¢ { <Q
(Hh ev DUCT iew Co he feria) Cogess feed Paton duct
Cc op latin Tt p fIACZSS

(chzeg) Jiu = eben t JS. oulteathe p~ Go ey
$c for 2176ll RA. BBWS OR Sp (dussberg
ps Bok eo fej bury Al. (ZP az.
